DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (“Fang”; US 2011/0210233), in view of Barr (US 2010/0294016).
Regarding claim 1: Fang discloses a method for reinforcing a tower of a wind turbine having at least one location, the method comprising: 
mapping the location; performing, via at least one processor, a buckling analysis of the location based on the mapping (paragraph 0044); 
determining a number of reinforcing members (60) to mount to an interior wall of the tower based on the buckling analysis (Fig. 3, paragraph 0045); 
determining a mounting location on the interior wall of the tower for each of the reinforcing rod members based on the buckling analysis (as shown in Fig. 3); and, 
mounting the reinforcing rod members to the mounting locations to reinforce the damaged location (paragraph 0045).
While Fang discloses reinforcing locations with potential for damage, Fang does not explicitly disclose the location being damaged and reinforcing rod members.
However, Barr discloses reinforcing rod members (20) for damaged locations in wind turbine towers (paragraph 0004). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the reinforcing members of Fang to be the rods of Barr in order to effectively push out dents in the tower. 
Regarding claim 5: Fang discloses mounting reinforcing members but does not explicitly disclose checking a load limit of the tower after mounting the reinforcing rod members to the mounting locations.
However, Barr discloses checking a load limit of the tower after mounting the reinforcing rod members to the mounting locations (paragraph 0021 – the repair is certified).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the reinforcing members of Fang to include the checking and certifying of Barr in order to ensure the tower is sound. 
Regarding claim 6: Fang discloses the reinforcing rod members to the mounting locations is completed uptower (20, in that 20 is above other sections, paragraph 0022).
Regarding claim 7: Fang as modified by Barr discloses reinforcing rod members, Barr further discloses mounting the reinforcing rod members to the mounting locations to reinforce the damaged location further comprises mounting the reinforcing rod members via an adjustable mounting component configured with ends of the reinforcing rod members (paragraph 0015).
Regarding claim 8: Fang as modified by Barr discloses reinforcing rod members, Barr further discloses the adjustable mounting components comprise at least one of a jacking screw, a jacking foot, a telescoping end, a bracket, a weld, an eyelet screw, or one or more fasteners (in this case, telescoping ends).
Regarding claim 9: Fang as modified by Barr discloses reinforcing rod members, Barr further discloses opposing ends of the reinforcing rod members extend radially from a connector node (26, Fig. 3).
Regarding claim 14: Fang discloses a location but does not explicitly disclose the damaged location comprises a dent.
However, Barr discloses the damaged location comprises a dent (paragraph 0003).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the system of Fang to repair dents, as disclosed by Barr, in order to repair dents. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fang and Barr, as applied to claim 1 above, further in view of Zhang et al. (“Zhang”; US 2011/0133475).
Regarding claim 2: Fang discloses mapping a location but does not explicitly disclose mapping the damaged location further comprises generating a computer model of the damaged location using point cloud technology.
However, Zhang discloses mapping the damaged location further comprises generating a computer model of the damaged location using point cloud technology (paragraph 0044 – finite element analysis is a form of point cloud technology).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the analysis of Fang to include the point cloud technology of Zhang in order to better analyze the tower. 
Regarding claim 3: Fang discloses mapping the damaged location, but doe not explicitly disclose generating a computer model of the damaged location using mechanical measurements.
However, Zhang discloses generating a computer model of the damaged location using mechanical measurements (such as wind speed, paragraph 0044).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the analysis of Fang to include the computer model of Zhang in order to better analyze the tower. 
Regarding claim 4: Fang disclose performing the buckling analysis of the damaged location, but doesn’t explicitly disclose performing a finite element analysis (FEA) of the damaged location; developing one or more transfer functions from the FEA; and, building a software analysis tool based on the one or more transfer functions.
However, Zhang discloses a finite element analysis (FEA) of the damaged location; developing one or more transfer functions from the FEA; and, 
building a software analysis tool based on the one or more transfer functions (paragraph 0044 – the FEA is carried out and applied over a predetermined period of time).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the analysis of Fang to include the FEA of Zhang in order to better analyze the tower. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,145,133 in view of Zhang and Barr.
The patent discloses claims 10-12 in claim 1 and the patent discloses claim 13 in claim 4, but does not explicitly disclose the method of claim 9 (included in claim 10 by dependency).
However, Zhang and Barr disclose the method of claim 9 (see above).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to apply the rod arrangement of the patent to the method of Zhang and Barr in order to better reinforce the tower. 
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 10, specifically comprising:
arranging the reinforcing rod members into a multi-level configuration comprising a plurality of first reinforcing rod members configured atop a plurality of second reinforcing rod members in a vertical plane, in the context of the other components in the claim. 
	Claims 11-13 are allowable due to their dependency on claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832